Citation Nr: 0806582	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thumb injury.

2.  Whether reduction in the rating for service connected 
left shoulder strain from 20 to 10 percent was proper.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to September 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.   

A Statement in Support of Claim dated November 21, 2006 
requests that the veteran's service connected left shoulder 
be reopened for a worsening of the disorder.  That 
correspondence plainly advances that the disorder worsened at 
some point after the restoration in rating issue set forth on 
the first page of this decision, and, thus, the claim is 
separate and not an inextricably intertwined issue with the 
current appeal.   Cf. Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (a claim for increase that precedes adjudication 
of a restoration in rating issue is an inextricably 
intertwined issue).  Accordingly, the matter relating to 
increased rating is referred to the RO for disposition as 
appropriate and does not preclude the Board's adjudication of 
the restoration claim at this time.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A left thumb disorder was not demonstrated during the 
veteran's service, and the competent evidence of record does 
not include a current medical diagnosis of a left thumb 
disorder.  

3.  The RO's decision to reduce the veteran's evaluation for 
a left shoulder strain from 20 percent disabling to 10 
percent was supported by the evidence contained in the record 
at the time of the reduction and was made in compliance with 
applicable due process laws and regulations.

CONCLUSIONS OF LAW

1.  Service connection for residuals of a left thumb disorder 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

2.  The February 2005 rating decision reducing the disability 
rating for a left shoulder strain from 20 percent disabling 
to 10 percent was in accordance with the law, and the veteran 
is not entitled to restoration of a 20 percent disability 
rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 4.71a, Diagnostic Code 5019 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2003, October 2004, November 2004 and December 
2004.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Service Connection - Factual Background & Analysis
The Board has carefully reviewed the veteran's service 
treatment records, which, while reflecting numerous 
complaints and treatment for a right thumb disorder, are 
silent as to complaints, findings, treatment or diagnoses 
relating to the left thumb.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

A medical examination focusing on the left thumb has not been 
obtained.  However, the Court has held that VA is not 
required to obtain a medical opinion if the record does not 
already contain evidence of an in-service event, injury, or 
disease.  That development is not required because "a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed disorder was not shown in service, and the 
preponderance of the evidence is against the existence of the 
claimed disorder.  Accordingly, in the absence of a diagnosed 
left thumb disorder, this claim must be denied.  See 
Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

Rating Reduction- Factual Background and Analysis

Service treatment records reflect that in January 1984, the 
veteran was assessed with left infraclavicular pain after 
weight lifting exercise; there was no history of trauma.  In 
1995, he was seen for pain in the left shoulder blade.  There 
was no prior history of injury or pain or unusual activity.  
Although some pain was noted with one maneuver, a May 1995 
examination was essentially normal with full range of motion.  
The assessment was musculoskeletal strain.  Voluminous 
service treatment records reflecting complaints and treatment 
for a variety of other disorders, including many minor 
disorders, otherwise fail to document complaints, treatment 
or findings for the left shoulder.  According to a 1988 
report of medical history the veteran is left handed.  

The veteran was afforded a VA general medical examination in 
December 2003.  The examiner reviewed the claims folder 
including service treatment records.  As to the left 
shoulder, the veteran reported easy fatigability and lack of 
endurance along with difficulty reaching above his head.  He 
also reported a constant dull ache and occasional numbness 
after sleeping.  On physical examination, there was no pain 
with passive range of motion.  Internal and external rotation 
was to 90 degrees without pain.  Forward flexion was to 148 
degrees without pain.  Abduction was to 146 degrees of active 
range of motion and 160 degrees of passive range with 
approximately 10 degrees of pain.  X-rays were negative for 
degenerative changes.  

Pursuant to an April 2004 rating, service connection was 
established for a left shoulder strain with an evaluation of 
20 percent, effective from October 1, 2002, pursuant to 
Diagnostic Code 5201.  

An October 2004 rating proposed reduction of the assigned 
evaluation for the service connected left shoulder to a 
noncompensable evaluation and detailed the criteria upon 
which the reduction was predicated.  Notice of the proposed 
reduction was issued on October 27, 2004, providing the 
veteran the opportunity for a personal hearing as well as a 
60 day period within which he could submit evidence 
demonstrating why the reduction should not be made.  No 
additional evidence was submitted regarding the left 
shoulder.  Thereafter, pursuant to a February 2005 rating, 
the assigned evaluation was thereafter reduced to 10 percent, 
effective June 1, 2005.  

The veteran's representative, in a statement dated March 7, 
2006, argues that the reduction was improper because medical 
evidence demonstrating sustained improvement to reduce a 
service connected disorder was not shown.  Reference is made 
to 38 C.F.R. §  3.344 which states that the provisions of 
that regulation requiring the demonstration of sustained 
improvement are for application in cases where the disability 
rating has been in effect for 5 years or more, which is not 
the present case.  

In the context of the instant case, the remaining procedural 
steps that must be taken when a rating reduction is 
considered warranted are set forth at 38 C.F.R. § 3.105(e).  
Preliminarily, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will then be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  The 
procedural requisites of 38 C.F.R. § 3.105(e) appear to have 
been satisfied in this case.

The veteran's disability was evaluated according to the 
following criteria:


5019
Bursitis.
The disease will be rated on limitation of motion of affected 
parts, as arthritis, degenerative.
38 C.F.R. § 3.71a, Diagnostic Code 5019 (2007)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 3.71a. Diagnostic Code 5003 (2007)

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 3.71a. Diagnostic Code 5201 (2007)

    
38 C.F.R. § 4.71 Plate 1 (2007)

In the rating proposing reduction, the RO observed that 
service connection had been established as 20 percent 
disabling pursuant to Diagnostic Code 5201, which provides 
that evaluation is warranted with evidence demonstrating 
range of motion limited to the shoulder level or a 30 percent 
evaluation for motion limited to midway between side and 
shoulder level.  The objective clinical evidence from 
December 2003 described a disorder that did not approach a 
compensable evaluation under that Diagnostic Code even 
considering the veteran's described functional loss due to 
fatigability, endurance, and pain, particularly since the 
veteran only described difficulty in reaching above his head.   

Diagnostic Code 5201 does not provide for a noncompensable 
disability evaluation.  However, in every instance where the 
schedule does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  The RO determined that evaluation of 
the veteran's disability was more appropriate pursuant to 
Diagnostic Code 5019, which provides that limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Accordingly, the 
Board concurs that disability was erroneously assigned a 20 
percent evaluation pursuant to Diagnostic Code 5201 and 
should more appropriately have been assigned a 10 percent 
evaluation pursuant to Diagnostic Code 5019.  Although the 
veteran was invited to submit evidence in support of a the 
higher evaluation, he did not do so.  Accordingly, the 
reduction is appropriate.



ORDER

Service connection for residuals of a left thumb disorder is 
denied.  

Entitled to restoration of a 20 percent disability rating is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


